FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

LINDA AHLMEYER,                      
              Plaintiff-Appellant,         No. 06-15654
               v.
                                            D.C. No.
                                         CV-05-00557-ECR
NEVADA SYSTEM OF HIGHER
EDUCATION; MIKE REED,                       OPINION
            Defendants-Appellees.
                                     
       Appeal from the United States District Court
                for the District of Nevada
        Edward C. Reed, District Judge, Presiding

                  Argued and Submitted
       January 18, 2008—San Francisco, California

                 Filed February 18, 2009

     Before: John T. Noonan, William A. Fletcher, and
               Carlos T. Bea, Circuit Judges.

                  Opinion by Judge Bea




                           1919
          AHLMEYER v. NEVADA SYSTEM OF HIGHER ED.        1921




                        COUNSEL

Jeffrey A. Dickerson, Reno, Nevada, for the appellant.

Mary Phelps Dugan, General Counsel, Nevada System of
Higher Education, Reno, Nevada, for the appellee.


                         OPINION

BEA, Circuit Judge:

   Congress passed the Age Discrimination in Employment
Act (“ADEA”), 29 U.S.C. § 621 et seq., to promote the
employment of older persons and prohibit arbitrary discrimi-
nation by employers based on age. See 29 U.S.C. § 621(b).
Congress crafted a detailed administrative scheme with com-
plex enforcement mechanisms to accomplish these goals.
When a district court dismissed Linda Ahlmeyer’s ADEA
claim because it was barred by the Eleventh Amendment,
Ahlmeyer moved to amend her complaint so she could vindi-
cate the same alleged wrong—workplace discrimination
based on her age—through 42 U.S.C. § 1983. The district
court denied Ahlmeyer’s motion as futile and, pursuant to the
parties’ stipulated dismissal of Ahlmeyer’s remaining claims,
entered an order dismissing the claims with prejudice.
Because we hold the ADEA is the exclusive enforcement
mechanism for claims of age discrimination in employment,
we affirm.
1922          AHLMEYER v. NEVADA SYSTEM OF HIGHER ED.
I.       Factual and Procedural Background

   On October 17, 2005, Ahlmeyer filed a complaint in dis-
trict court against the Nevada System of Higher Education
(“NSHE”) and her former supervisor Mike Reed. The com-
plaint alleged that Ahlmeyer, who was over forty years old,
was not allowed to take classes during work hours and was
denied requests for an assistant, unlike her younger coworker.
Ahlmeyer also contended she was written up and given sub-
standard evaluations based on actions for which younger
employees were not reprimanded. The complaint contained
three claims, only one of which is at issue in this appeal:1 the
NSHE violated the ADEA.

   The NSHE and Reed moved for partial summary judgment
on Ahlmeyer’s ADEA claim, on the basis that the claim was
barred by the Eleventh Amendment to the federal Constitution.2
In response, Ahlmeyer moved to amend her complaint and
replace the ADEA claim with a § 1983 claim against Reed
personally, based on claimed age discrimination in violation
of the Equal Protection Clause. Under Kimel v. Florida Board
of Regents, 528 U.S. 62 (2000), the district court concluded
     1
     Ahlmeyer also contended (1) the NSHE unlawfully retaliated against
her after she filed a complaint with the Nevada Equal Rights Commission
and (2) Reed violated 42 U.S.C. § 1983 by engaging in adverse actions
against Ahlmeyer as a result of her Nevada Equal Rights Commission
complaint, which constituted protected speech on a matter of public con-
cerns. The parties stipulated to the dismissal of these claims, and Ahl-
meyer appealed only the district court’s denial of her motion to amend her
complaint.
   2
     The Eleventh Amendment provides as follows: “The Judicial power of
the United States shall not be construed to extend to any suit in law or
equity, commenced or prosecuted against one of the United States by Citi-
zens of another State, or by Citizens or Subjects of any Foreign State.”
Pursuant to the Eleventh Amendment, states are sovereign entities immune
from lawsuits of individual citizens; Congress can abrogate this immunity
only if it unequivocally states its intent to do so and acts “pursuant to a
valid exercise of power.” See Seminole Tribe of Fla. v. Florida, 517 U.S.
44, 54-55 (1996).
          AHLMEYER v. NEVADA SYSTEM OF HIGHER ED.          1923
Ahlmeyer’s ADEA claim against the NSHE was barred by the
Eleventh Amendment. Therefore, the district court granted the
NSHE’s and Reed’s motion for partial summary judgment
and dismissed Ahlmeyer’s ADEA claim. The district court
also denied Ahlmeyer’s motion to amend her complaint, hold-
ing the ADEA creates an exclusive remedy for age discrimi-
nation by employers; no claim for relief for age
discrimination exists under § 1983. On March 23, 2006, the
parties stipulated to dismissal of the remaining claims, and the
district court entered an order dismissing the claims with prej-
udice.

   Ahlmeyer appealed the district court’s denial of her motion
to amend. She contends the ADEA does not preclude her
§ 1983 claim against Reed individually.

II.   Jurisdiction

   As a preliminary matter, the NSHE and Reed contend this
court lacks jurisdiction to hear this case, because Ahlmeyer
did not appeal from a final decision of the district court as
required by 28 U.S.C. § 1291. This claim is without merit. It
cannot be disputed that the district court’s March 23, 2006,
order dismissing all remaining claims in the action constituted
a final decision of the district court. The NSHE and Reed con-
tend this court lacks jurisdiction, however, because Ahl-
meyer’s notice of appeal did not expressly reference the
March 23, 2006, order.

   A notice of appeal generally must specify the “judgment,
order, or part thereof being appealed.” Fed. R. App. P.
3(c)(1)(B). Nonetheless, this court repeatedly has held “a mis-
take in designating the judgment appealed from should not
bar appeal as long as the intent to appeal a specific judgment
can be fairly inferred and the appellee is not prejudiced by the
mistake.” Lynn v. Sheet Metal Workers’ Int’l Ass’n, 804 F.2d
1472, 1481 (9th Cir. 1986) (internal quotation marks and cita-
tion omitted). “In determining whether ‘intent’ and ‘preju-
1924        AHLMEYER v. NEVADA SYSTEM OF HIGHER ED.
dice’ are present, we apply a two-part test: first, whether the
affected party had notice of the issue on appeal; and, second,
whether the affected party had an opportunity to fully brief
the issue.” Id.

   Ahlmeyer’s notice of appeal meets both of these require-
ments. First, the notice of appeal stated precisely the issue
presented to this court: whether the district court erred in
denying Ahlmeyer’s motion to amend her complaint. Second,
the NSHE and Reed had the opportunity fully to brief the
issue on appeal and did so. Therefore, this court has jurisdic-
tion to hear Ahlmeyer’s claim.

III.   Motion to Amend

  A.    Standard of Review

   We review a district court’s denial of a motion to amend a
complaint for abuse of discretion. Johnson v. Buckley, 356
F.3d 1067, 1077 (9th Cir. 2004). Although five factors gener-
ally are considered when assessing the propriety of a motion
to amend,3 futility of amendment alone can justify the denial
of a motion. Id. A district court’s exercise of discretion based
on an erroneous interpretation of the law constitutes an abuse
of discretion. In re Arden, 176 F.3d 1226, 1228 (9th Cir.
1999).

  B.    Preclusion Standard for § 1983 Claims

   Ahlmeyer attempted to assert her age discrimination claim
against Reed as an action under § 1983 to vindicate her con-
stitutional right to equal protection. Her claim can proceed
only if the ADEA is not the exclusive remedy for claims of
age discrimination in employment.
  3
   The five factors are bad faith, undue delay, prejudice to the opposing
party, futility of amendment, and whether the plaintiff has previously
amended the complaint. Johnson, 356 F.3d at 1077.
          AHLMEYER v. NEVADA SYSTEM OF HIGHER ED.            1925
   [1] Title 42 U.S.C. § 1983 provides, in relevant part, that
“[e]very person who, under color of any statute, ordinance,
regulation, custom, or usage of any State . . . subjects . . . any
citizen of the United States . . . to the deprivation of any
rights, privileges, or immunities secured by the Constitution
and laws, shall be liable to the party injured.” Section 1983
claims are not available, however, where Congress has
evinced an intent to preclude such claims through other legis-
lation. Middlesex County Sewerage Auth. v. Nat’l Sea Clam-
mers Ass’n (Sea Clammers), 453 U.S. 1, 19-20 (1981). This
congressional intent can be inferred when Congress has
passed a sufficiently comprehensive legislative scheme to
address violations of a given right. Id. (“When the remedial
devices provided in a particular Act are sufficiently compre-
hensive, they may suffice to demonstrate congressional intent
to preclude the remedy of suits under § 1983.”).

  C.   Every circuit to consider the issue views the ADEA
       as the exclusive remedy for claims of age discrimi-
       nation in employment.

   [2] While this court has not ruled whether the ADEA is the
exclusive remedy for age discrimination in employment
claims, every other circuit to consider the question has so
held. The leading case to hold the ADEA precludes § 1983
actions in the area of age discrimination in employment is
Zombro v. Baltimore City Police Department, 868 F.2d 1364
(4th Cir. 1989). We find the reasoning of Zombro particularly
persuasive.

   In Zombro, a police officer asserted a § 1983 claim con-
tending the Baltimore City Police Department (“Department”)
discriminated against him on the basis of age when the
Department transferred him to a “job of lesser status.” Id. at
1365. The district court granted summary judgment in favor
of the Department. Id.
1926          AHLMEYER v. NEVADA SYSTEM OF HIGHER ED.
   [3] On appeal, the Fourth Circuit analyzed the ADEA’s
complex enforcement scheme and observed, “If a violation of
substantive rights under the ADEA could be asserted by way
of a § 1983 action, the aggrieved party could avoid [the] spe-
cific provisions of the” ADEA.4 Id. at 1366. Moreover, the
“assertion that constitutional rights have somehow been
infringed does not ipso facto defeat the coverage, application
and exclusivity of a comprehensive statutory scheme enacted
by Congress to redress the alleged violation of rights.” Id. at
1368. The Fourth Circuit found the ADEA’s remedies suffi-
ciently comprehensive to demonstrate congressional intent to
preclude § 1983 actions in the area of age discrimination in
employment. See id. at 1368-69. Finally, the court examined
the text and history of the ADEA and found it “implausible
that Congress would have intended to preserve the private
cause of action under § 1983 for age discrimination when that
cause of action would severely undermine, if not debilitate,
the enforcement mechanism created by Congress under the
ADEA.” Id. at 1369. The court concluded the ADEA fore-
closes § 1983 claims and affirmed the district court’s grant of
summary judgment. Id. at 1365, 1369.

   The Fifth and Tenth Circuits have reached similar conclu-
sions. See Migneault v. Peck, 158 F.3d 1131, 1140 (10th Cir.
1998), abrogated on other grounds by Kimel v. Fla. Bd. of
  4
   The court in Zombro referenced the following “specific statutory provi-
sions”:
      A prerequisite to the bringing of a private action is that the Equal
      Employment Opportunity Commission (EEOC) must be given
      sixty days notice. 29 U.S.C. § 626(d). This period is designed to
      give the EEOC time to mediate the grievance “by informal meth-
      ods of conciliation, conference, and persuasion.” 29 U.S.C.
      § 626(b). The right to commence a private action, it should be
      noted, terminates upon the filing of an action by the EEOC. 29
      U.S.C. § 626(c). Finally, notification to the EEOC must be given
      within 180 days after the alleged unlawful actions took place,
      unless the party is also seeking state relief. 29 U.S.C. § 626(d)(1).
Zombro, 868 F.2d at 1366.
            AHLMEYER v. NEVADA SYSTEM OF HIGHER ED.                 1927
Regents, 528 U.S. 62 (2000), reaffirmed by Migneault v.
Peck, 204 F.3d 1003, 1004 n.1 (10th Cir. 2000); Lafleur v.
Tex. Dep’t of Health, 126 F.3d 758, 760 (5th Cir. 1997).

   No circuit to consider the issue of whether the ADEA pre-
cludes § 1983 claims has reached the opposite conclusion and
allowed a § 1983 claim based on the same conduct to go for-
ward. See Mummelthie v. City of Mason City, Iowa, 78 F.3d
589 (8th Cir. 1996) (per curiam) (unpublished table decision)
(affirming on other grounds the district court’s decision,
which held inter alia that the ADEA is not the exclusive rem-
edy for age discrimination); Izquierdo Prieto v. Mercado
Rosa, 894 F.2d 467, 470 (1st Cir. 1990) (reversing the district
court’s judgment following a jury trial in favor of the plaintiff
who asserted a § 1983 claim for age discrimination based on
her transfer from television to radio, but not reaching the issue
whether the ADEA precluded actions under § 1983, because
the First Circuit found that the plaintiff failed, “as a matter of
law, to establish any violation of her rights under the Consti-
tution”).

   [4] We choose to follow the reasoning of the Fourth Circuit
in Zombro and hold the ADEA precludes the assertion of age
discrimination in employment claims, even those seeking to
vindicate constitutional rights, under § 1983.5

  D.    The reasoning of the district courts that have held
        that the ADEA is not the exclusive remedy for age
        discrimination in employment is not persuasive.

  District courts to hold the ADEA is not an exclusive rem-
edy have relied on three main arguments: 1) the presumption
  5
   Every circuit to consider the issue has concluded similarly that the
ADEA is the exclusive remedy for age discrimination claims by federal
employees. See, e.g., Briggs v. Potter, 463 F.3d 507, 517 (6th Cir. 2006);
Lafleur, 126 F.3d at 760; Chennareddy v. Bowsher, 935 F.2d 315, 318
(D.C. Cir. 1991); Zombro, 868 F.2d at 1369.
1928        AHLMEYER v. NEVADA SYSTEM OF HIGHER ED.
against the implied preclusion of another statute; 2) the simi-
larity of the ADEA to Title VII, 42 U.S.C. § 2000-e et seq.;
and 3) the fact that preclusion can leave a plaintiff with no
remedy for age discrimination by a state actor.

      1.   The comprehensive remedial scheme of the
           ADEA overcomes the presumption against
           implied preclusion.

   Although the implied preclusion of one statute by another
is disfavored, see Crawford Fitting Co. v. J.T. Gibbons, Inc.,
482 U.S. 437, 442 (1987), the Supreme Court has held that,
“[w]hen the remedial devices provided in a particular Act are
sufficiently comprehensive, they may suffice to demonstrate
Congressional intent to preclude the remedy of suits under
§ 1983,” Sea Clammers, 453 U.S. at 19-20. The Fourth Cir-
cuit in Zombro analyzed the ADEA’s enforcement mecha-
nism and found it “no less specific and comprehensive” than
the statutes at issue in Sea Clammers. Zombro, 868 F.2d at
1366-67.

   The most comprehensive district court opinion holding the
ADEA does not preclude § 1983 claims is Mummelthie v.
Mason City, Iowa, 873 F. Supp. 1293 (N.D. Iowa 1995). The
Mummelthie district court rejected the Fourth Circuit’s use of
the Sea Clammers doctrine in the context of the ADEA.6
Mummelthie, 873 F. Supp. at 1313. The district court rea-
soned that Sea Clammers applies only to the question of
whether a statute forecloses the use of § 1983 for a violation
of the statute itself, as opposed to the “violation of rights with
an independent source in the Constitution.” Id. The court
found the application of Sea Clammers invalid because it
  6
    Of course, as noted above, the Eighth Circuit’s affirmance was on a
different ground completely. The court avoided the question of whether
the ADEA precludes § 1983 claims, instead finding support in the record
for the “district court’s finding that [the alleged discriminatory] hiring
decision was not based on Mummelthie’s age.” 78 F.3d at 589.
          AHLMEYER v. NEVADA SYSTEM OF HIGHER ED.          1929
resulted in the implied repeal of § 1983 in the area of age dis-
crimination in employment, and “[s]uch repeal by implication
is disfavored.” Id. at 1319.

   The implied preclusion of one statute by another, while dis-
favored, is not impermissible. In fact, the Sea Clammers doc-
trine functions as an exception to the presumption against
implied preclusion. The use of the Sea Clammers doctrine is
applicable to the interplay between the ADEA and § 1983, as
the Zombro court convincingly demonstrates. Zombro, 868
F.2d at 1366-67. Moreover, the Seventh Circuit has inter-
preted the Sea Clammers doctrine as applying to constitu-
tional claims when the statutory claim and the constitutional
claim are identical. See Williams v. Wendler, 530 F.3d 584,
586 (7th Cir. 2008). “When Congress enacts a comprehensive
scheme for enforcing a statutory right that is identical to a
right enforceable under 42 U.S.C. § 1983, which creates a
civil remedy for violations of federal rights (including consti-
tutional rights) under color of state law, the section 1983 law-
suit must be litigated in accordance with the scheme.” Id.
(citing Sea Clammers, 453 U.S. at 20-21). Because the ADEA
provides broader protection than the Constitution, a plaintiff
has “nothing substantive to gain” by also asserting a § 1983
claim. See id.

   Even if Sea Clammers does not apply when a § 1983 claim
seeks to vindicate constitutional, not statutory, rights, the
Supreme Court has held a comprehensively remedial statutory
scheme can preclude the vindication of constitutional rights
through § 1983. See Preiser v. Rodriguez, 411 U.S. 475, 489
(1973) (holding that § 1983 is unavailable to prisoners attack-
ing their imprisonment because Congress passed the more
specific habeas corpus statute); Smith v. Robinson, 468 U.S.
992, 1009 (1984), superseded on other grounds by Handi-
capped Children’s Protection Act, Pub. L. No. 99-372, § 2,
100 Stat. 796 (1986) (codified at 20 U.S.C. § 1415(1)) (hold-
ing that the comprehensiveness of the Education Handicapped
Act (“EHA”) indicates that “Congress intended the EHA to be
1930        AHLMEYER v. NEVADA SYSTEM OF HIGHER ED.
the exclusive avenue through which a plaintiff may assert an
equal protection claim to a publicly financed education”).

   [5] We are unable to perceive, and counsel have not
pointed us to, a constitutional claim for age discrimination
that is not vindicated fully by the ADEA. The comprehensive
remedial scheme of the ADEA demonstrates that Congress
intended the ADEA to serve as the exclusive means for pursu-
ing claims of age discrimination in employment. Therefore,
the preclusion of § 1983 claims in this context is required.

      2.   Because the ADEA is structurally and function-
           ally distinct from Title VII, the availability of
           § 1983 claims to Title VII plaintiffs is not determi-
           native.

   [6] Title VII of the Civil Rights Act of 1964 provides an
avenue for plaintiffs to assert claims for employment discrim-
ination based on “race, color, religion, sex, or national ori-
gin.” 42 U.S.C. § 2000e-2. In its substantive provisions, the
ADEA mirrors Title VII, which does not deprive plaintiffs of
other avenues for asserting claims of race and sex discrimina-
tion. See Lorillard v. Pons, 434 U.S. 575, 584 (1978) (“In
fact, the prohibitions of the ADEA were derived in haec
verba from Title VII.”); Johnson v. Ry. Express Agency, Inc.
(1975) (holding that Title VII is not exclusive). In its remedial
provisions, however, the ADEA tracks the Fair Labor Stan-
dards Act. See Zombro, 868 F.2d at 1369.

   The remedial provisions of a statute are particularly signifi-
cant in the preclusion inquiry. See Sea Clammers, 453 U.S. at
19-20 (“When the remedial devices provided in a particular
Act are sufficiently comprehensive, they may suffice to dem-
onstrate congressional intent to preclude the remedy of suits
under § 1983.”) (emphasis added). The Mummelthie district
court chose to analogize the ADEA to Title VII despite the
differences in the two statutes’ remedial schemes,7 holding
  7
    These differences—such as the availability of compensatory and puni-
tive damages and an emphasis on conciliation and mediation—are dis-
cussed infra.
            AHLMEYER v. NEVADA SYSTEM OF HIGHER ED.                  1931
that, because Title VII does not preclude actions under
§ 1983, neither should the ADEA. Id. at 1326-27.

   In important ways, however, Title VII and the ADEA do
differ. While both statutes aim to eliminate discrimination in
the workplace, the Supreme Court has recognized that “age,
unlike race or other classifications protected by Title VII,”
may be relevant to an individual’s capacity to work. Smith v.
City of Jackson, 544 U.S. 228, 240 (2005). “Moreover, inten-
tional discrimination on the basis of age has not occurred at
the same levels as discrimination against those protected by
Title VII.” Id. at 241. Therefore, the ADEA provides “signifi-
cantly narrow[er]” coverage than Title VII.8 Id. at 233.

  This difference in scope is reflected in the remedies pro-
vided by the two statutory schemes. For example, the Civil
Rights Act of 1991 made available compensatory damages for
emotional pain and suffering and punitive damages under
Title VII. See 42 U.S.C. §§ 1981a(a)(1), (b); see generally
David C. Miller, Alone in Its Field: Judicial Trend To Hold
that the ADEA Preempts § 1983 in Age Discrimination in
Employment Claims, 29 Stetson L. Rev. 573, 586-89 (2000)
(comparing the effect of the Civil Rights Act of 1991 on the
remedies available under Title VII and the ADEA).

   [7] Compensatory damages for pain and suffering and puni-
tive damages are not available under the ADEA, which
employs its complex enforcement scheme “to help employers
  8
    Ahlmeyer’s § 1983 action frames her age discrimination in employ-
ment claim as a violation of her constitutional right to equal protection.
Where claims of discrimination based on race or sex are entitled to height-
ened scrutiny, age discrimination claims under the Constitution are subject
to rational basis scrutiny. See Mass. Bd. of Ret. v. Murgia, 427 U.S. 307,
312 (1976) (per curiam). Therefore, a plaintiff asserting an equal protec-
tion claim under § 1983 based on age discrimination would face serious
obstacles to proving such a claim and has little to gain by circumventing
the ADEA, which affords more protection in the area of age discrimina-
tion than does the federal Constitution.
1932        AHLMEYER v. NEVADA SYSTEM OF HIGHER ED.
and workers find ways of meeting problems arising from the
impact of age on employment.” 29 U.S.C. § 621. Relief under
the ADEA is limited to “judgments compelling employment,
reinstatement, or promotion,” the recovery of unpaid mini-
mum wages or overtime pay, and reasonable attorneys’ fees
and costs. See 29 U.S.C. §§ 216(b), 626(b). In other words,
the ADEA “was structured to facilitate and encourage compli-
ance through an informal process of conciliation and media-
tion.” Zombro, 868 F.2d at 1366. Therefore, the narrower
scope of the ADEA is reflected in the more limited relief
Congress afforded plaintiffs.

  E.    The fact that plaintiffs asserting age discrimination
        against state actors will be left without a remedy
        does not foreclose preclusion.

   If the ADEA is the exclusive remedy for age discrimination
in the workplace, then plaintiffs are left without a federal
forum for age discrimination claims against state actors.9 See
Kimel, 528 U.S. at 82-83 (holding that the Eleventh Amend-
ment bars ADEA claims against state actors). This seemingly
contradictory outcome has made several district courts “reluc-
tant” to find preclusion. See, e.g., Mustafa v. State of Neb.
Dep’t of Correctional Servs., 196 F. Supp. 2d 945, 955-56 (D.
Neb. 2002).

  The argument that a plaintiff should not be left remediless
with respect to state actors has been squarely rejected by the
Supreme Court in the related context of Ex Parte Young
actions.10 See Seminole Tribe of Fla. v. Florida, 517 U.S. 44
  9
    A state employee alleging age discrimination in employment is not
without a forum altogether, because he can file an ADEA suit in state
court. See, e.g., Douchette v. Bethel School Dist. No. 403, 818 P.2d 1362
(Wash. 1991) (affirming the court of appeals’ dismissal of the plaintiff’s
discrimination claims, including a claim under the ADEA, as time-barred).
   10
      In Ex Parte Young, 209 U.S. 123 (1908), the Supreme Court held indi-
viduals could, in certain circumstances, bring an action for injunctive
relief against state officials directly under the Constitution without violat-
ing the Eleventh Amendment.
          AHLMEYER v. NEVADA SYSTEM OF HIGHER ED.              1933
(1996). In Seminole Tribe, the Court first held the provisions
of the Indian Gaming Regulatory Act (“IGRA”) purporting to
authorize suits in federal court against the states were invalid
under the Eleventh Amendment. Id. at 72-73. The Court fur-
ther held the IGRA’s remedial scheme was sufficiently com-
prehensive to preclude the maintenance of an Ex Parte Young
action against the state. Id. at 74-75. Anticipating the very
argument presented by Ahlmeyer here, the Court stated as fol-
lows:

    Here, of course, we have found that Congress does
    not have authority under the Constitution to make
    the State suable in federal court under § 2710(d)(7)
    [of the IGRA]. Nevertheless, the fact that Congress
    chose to impose upon the State a liability that is sig-
    nificantly more limited than would be the liability
    imposed upon the state officer under Ex Parte Young
    strongly indicates that Congress had no wish to
    create the latter . . . . Nor are we free to rewrite the
    statutory scheme in order to approximate what we
    think Congress might have wanted had it known that
    § 2710(d)(7) was beyond its authority. If that effort
    is to be made, it should be made by Congress, and
    not by the federal courts.

Id. at 75 (emphasis added).

   [8] With the ADEA, Congress intended to impose on the
states a liability more limited than that available under
§ 1983. Thus, under Seminole Tribe, courts are not permitted
to second-guess what Congress would have done had it
known legislation authorizing suits against the states would be
held invalid under the Eleventh Amendment. Instead, courts
must analyze the comprehensiveness of a statute—and its cor-
responding preclusion of other remedies—as it was originally
written. Because the ADEA provides a comprehensive reme-
dial scheme, it should be read as precluding § 1983 actions in
the area of age discrimination in employment.
1934      AHLMEYER v. NEVADA SYSTEM OF HIGHER ED.
                         Conclusion

   [9] We hold the ADEA is the exclusive remedy for claims
of age discrimination in employment, even those claims with
their source in the Constitution. Therefore, the district court
did not abuse its discretion by dismissing Ahlmeyer’s motion
to amend her complaint as futile.

  AFFIRMED.